Ceounse, J.
*169In article six of the Code relating to new trials it is provided :
“ Sec. 315. A new trial shall not be granted, on account of the smallness of damages, in an action for an injury to the person or reputation, nor any other action where the damages shall equal the actual pecuniary injury sustained.”
The reading and intérpretation contended for by the counsel for the defendant in error, is that in an action for damages for an injury to the person or reputation, as well as in all other actions, the damages must equal the actual pecuniary injury sustained.
This claim is opposed not only to the letter but to the obvious spirit of the section.
In cases of assault and battery, libel and slander, so many matters in aggravation or justification are disclosed upon the trial, that it is left for the jury to determine, in view of all the circumstances, what should be given as damages. With their findings, courts rarely interfere. Scarcely a case can be found where a new trial has been granted, because of the smallness of the damages assessed. This section, we think, is but declaratory of the practice which has so long obtained.
The case must be remanded with directions to reinstate the first verdict, and to set aside all proceedings subsequent thereto.
Cause remanded with directions.